SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2007 VIGNETTE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-25375 74-2769415 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1301 South MoPac Expressway, Austin, Texas 78746 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (512) 741-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On October 25, 2007, Vignette Corporation (the “Company”) issued a press release announcing its preliminary financial results for the three and nine month periods ended September 30, 2007, and certain other information. A copy of the press release is attached as Exhibit 99.1 to this report. The information furnished pursuant to this Item 2.02 and the exhibit hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in such filing. In the press release furnished herewith in Exhibit 99.1, the Company provides preliminary financial results for the third quarter that do not take into consideration certain non-operating or non-recurring charges. The Company believes that these non-GAAP financial measures are useful to investors because the Company’s management excludes these non-operating or non-recurring charges when it internally evaluates the performance of the Company’s business and makes operating decisions, including internal budgeting, performance measurement and the calculation of bonuses and discretionary compensation.In addition, these non-GAAP measures more closely reflect the essential revenue generation activities of the Company and the direct operating expenses (resulting in or from cash expenditures) needed to perform these revenue generating activities.Accordingly, management excludes amortization of acquired technology, stock-based compensation related to employee stock options, amortization expense for certain acquired intangible assets, and one-time charges and gains.The Company believes that providing the non-GAAP measures that management uses is useful to investors for two primary reasons.First, it provides a consistent basis for investors to understand the Company’s financial performance on a trended basis across many historical periods, particularly given the adoption of SFAS 123R at the beginning of fiscal year 2006 and the changes it has introduced for calculating stock-based compensation expenses relative to prior periods.And second, it allows investors to evaluate the Company’s performance using the same methodology and information as that used by the Company’s management. This document contains forward-looking statements that involve risks and uncertainties concerning the Company, including the Company's expected performance for the fourthquarter 2007.
